DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajajiva 4,060,264.
In regard to claims 8, 11 and 15, Gajajiva discloses (figs. 4-5) a system having pressurized fluid flowing therethrough comprising:
a component having a first conduit 48, wherein the component discharges pressurized fluid through the first conduit, wherein the first conduit comprises a first conduit thread 52 having a first length, wherein the first conduit thread extends to a distal end 50 of the first conduit 48;
a second conduit 66 comprising a second conduit thread 68 having a second 
length, wherein the second conduit thread 68 extends to a distal end 70 of the second conduit 66; and
a coupling nut 58 constructed and arranged to join the first conduit and the second conduit, the coupling nut comprising:
a first end 60;
a second end 62;
an opening extending between the first end and the second end, the opening having an interior surface;
a first coupling nut thread 60 extending along the interior surface at the first end and constructed and arranged to receive the first conduit thread 52;
a second coupling nut thread 62 extending along the interior surface at the 
second end and constructed and arranged to receive the second conduit thread 68; and
a non-threaded central portion 64 extending between the first coupling nut thread and the second coupling nut thread, the non-threaded central portion 64 having a third 
length L, wherein the third length L of the non-threaded central portion 64 is less than the sum 
of the first length 52 of the first conduit thread and the second length of the second conduit
 thread 68 (see fig. 1B);
wherein the third length L is greater than the first length 52,
the first conduit 48 and the coupling nut 58 are configured to allow the first conduit thread to enter the non-threaded central portion and the second conduit 66 and the coupling nut 58 are configured to allow the second conduit thread to enter the non-threaded central portion, such that the distal end of the first conduit contacts the distal end of the second conduit to create a face seal (see figs. 4 and 5 where the nut allows both 66 and 48 to be inserted far enough into the nut to allow for surfaces 50 and 70 to touch, thereby creating a sealing surface). 
Gajajiva discloses a system as described above, but does not disclose the third length of 64 being greater than the second length of thread 68 or the first length being equal to the second length.  However, it would have been obvious to one of ordinary skill in the art to shorten the length of 68 or increase the length of 64 so that L is greater than 68 or change the lengths of 68 and 52 to be equal because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In regard to claim 12, wherein the first coupling nut thread 60 is threaded in an opposite
direction of the second coupling nut thread 62.
In regard to claim 13, it would have been obvious to one of ordinary skill in the art to make 60 with right hand threads and 62 with left hand threads because the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In regard to claim 14, wherein the first coupling nut thread 60 comprises a left-hand thread; and the second coupling nut thread 62 comprises a right-hand thread.
In regard to claim 15, 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679